WARD, Circuit Judge
(dissenting in part). The grant in the contract under consideration is of an exclusive right “to produce, perform and represent” a play. There has been no judicial construction of any of these words so as to make them technical without reference to the terms of some particular contract. Harper Bros. v. Kalem Co., 169 Fed. 61, 94 C. C. A. 429 (Kalem Co. v. Harper Bros., 222 U. S. 55, 32 Sup. Ct. 20, 56 L. Ed. 92, Ann. Cas. 1913A, 1285), was not a case of contract but of infringement of copyright, the question being whether a moving picture show was a dramatization of an author’s work. In Frohman v. Fitch, 164 App. Div. 231, 149 N. Y. Supp. 633, the exclusive right to “produce” a play was construed in the particular contract to cover moving picture rights, whereas in Klein v. Beach, 239 Fed. 108, 151 C. C. A. 282, we held the grant of an exclusive right to “produce, perform and represent” a play “on the stage” did not cover moving picture rights. The other words “perform and represent” in that contract and in the contract now under consideration have appeared in our Copyright Act since 1870 (U. S. Rev. Stat. 4966), long before moving; picture shows were dreamed of. Therefore the question is: When the parties used the words “produce, perform and represent” the play, what were they intending to cover by tiróse words ? It seems to me perfectly plain from the contract that they were intending to cover the spoken play only and, if so, the words they used, however large, must be confined to the thing they were contracting about.
The third article of the contract speaks of theatrical seasons, which exist for spoken and do not exist for movie plays.
*562The fourth article provides for royalties on the gross weekly receipts of the box office, which was held in Harper Bros. v. Klaw (D. C.) 232 Fed. 609, 612, to be inapplicable to “any method of photoplays in commercial use or known to witnesses or counsel.” The' trial judge refused to permit the plaintiff, over his objection and exception, to prove this fact.
The fifth article refers again to theatrical seasons.
The sixth article provides for the production of the play in first class theaters and on the road with Miss Taylor in the title role, which applies in my judgment to the spoken play only.
The eighth article provides that the rehearsals and productions shall be under the author’s direction, which does not apply to movie shows.
The eleventh article provides that should the play fail in New York or on the road it should be released to stock theaters, which applies to the spoken play only.
On the other hand, I find not a word in the contract indicating an intention to transfer the movie rights though they were perfectly well known by both parties. Therefore though the words of the grant are large enough to cover them, I think the words are to be restricted to what the parties were contracting about, viz., the spoken play.